 
 
I 
111th CONGRESS
1st Session
H. R. 1052 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2009 
Mrs. Tauscher (for herself, Mr. Courtney, Mr. Abercrombie, Mr. Loebsack, Mr. Walz, Mr. McGovern, Ms. Harman, Mr. Smith of Washington, Mr. Hinchey, Mr. Carnahan, Ms. Wasserman Schultz, Ms. Woolsey, Mr. Hall of New York, Ms. Bordallo, Ms. Shea-Porter, Ms. Giffords, Mr. Johnson of Georgia, Mr. Brady of Pennsylvania, Ms. Loretta Sanchez of California, Ms. Tsongas, Mr. Honda, Ms. Schakowsky, Mr. Holt, Mr. Massa, Mr. Blumenauer, and Mr. Jones) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To mandate minimum periods of rest and recuperation for units and members of the regular and reserve components of the Armed Forces between deployments for Operation Iraqi Freedom or Operation Enduring Freedom. 
 
 
1.Short titleThis Act may be cited as the Ensuring Military Readiness Through Stability and Predictability Deployment Policy Act.
2.Minimum periods of rest and recuperation for units of the Armed Forces between deployments
(a)Regular components
(1)In generalNo unit of the Armed Forces specified in paragraph (3) may be deployed in support of a covered military operation unless the period between the most recent previous deployment of the unit and a subsequent deployment of the unit is equal to or longer than the period of such most recent previous deployment.
(2)Sense of congress on optimal minimum period between deploymentsIt is the sense of Congress that the optimal minimum period between the most recent previous deployment of a unit of the Armed Forces specified in paragraph (3) and a subsequent deployment of the unit in support of a covered military operation should be equal to or longer than twice the period of such most recent previous deployment.
(3)Covered unitsSubject to subsection (c), the units of the Armed Forces specified in this paragraph are as follows:
(A)Units of the regular Army and members assigned to those units.
(B)Units of the regular Marine Corps and members assigned to those units.
(C)Units of the regular Navy and members assigned to those units.
(D)Units of the regular Air Force and members assigned to those units.
(b)Reserve components
(1)In generalNo unit of the Armed Forces specified in paragraph (3) may be deployed in support of a covered military operation unless the period between the most recent previous deployment of the unit and a subsequent deployment of the unit is at least three times longer than the period of such most recent previous deployment.
(2)Sense of congress on mobilization and optimal minimum period between deploymentsIt is the sense of Congress that the units of the reserve components of the Armed Forces should not be mobilized continuously for more than one year, and the optimal minimum period between the previous deployment of a unit of the Armed Forces specified in paragraph (3) and a subsequent deployment of the unit in support of a covered military operation should be five years.
(3)Covered unitsThe units of the Armed Forces specified in this paragraph are as follows:
(A)Units of the Army Reserve and members assigned to those units.
(B)Units of the Army National Guard and members assigned to those units.
(C)Units of the Marine Corps Reserve and members assigned to those units.
(D)Units of the Navy Reserve and members assigned to those units.
(E)Units of the Air Force Reserve and members assigned to those units.
(F)Units of the Air National Guard and members assigned to those units.
(c)ExemptionsThe limitations in subsections (a) and (b) do not apply—
(1)to special operations forces as identified pursuant to section 167(i) of title 10, United States Code; and
(2)to units of the Armed Forces needed, as determined by the Secretary of Defense, to assist in the redeployment of members of the Armed Forces from a covered military operation to another operational requirement or back to their home stations.
(d)Waiver by the presidentThe President may waive the limitation in subsection (a) or (b) with respect to the deployment of a unit of the Armed Forces to meet a threat to the national security interests of the United States if the President certifies to Congress within 30 days that the deployment of the unit is necessary for such purposes.
(e)Waiver by military chief of staff or commandant for voluntary mobilizations
(1)ArmyWith respect to the deployment of a member of the Army who has voluntarily requested mobilization, the limitation in subsection (a) or (b) may be waived by the Chief of Staff of the Army.
(2)NavyWith respect to the deployment of a member of the Navy who has voluntarily requested mobilization, the limitation in subsection (a) or (b) may be waived by the Chief of Naval Operations.
(3)Marine corpsWith respect to the deployment of a member of the Marine Corps who has voluntarily requested mobilization, the limitation in subsection (a) or (b) may be waived by the Commandant of the Marine Corps.
(4)Air forceWith respect to the deployment of a member of the Air Force who has voluntarily requested mobilization, the limitation in subsection (a) or (b) may be waived by the Chief of Staff of the Air Force.
(f)DefinitionsIn this Act:
(1)Covered military operationThe term covered military operation means—
(A)Operation Iraqi Freedom; and
(B)Operation Enduring Freedom, including participation in the NATO International Security Assistance Force (Afghanistan).
(2)DeploymentThe term deployment or deployed means the relocation of forces and materiel to desired areas of operations and encompasses all activities from origin or home station through destination, including staging, holding, and movement in and through the United States and all theaters of operation.
(3)UnitThe term unit means a unit that is deployable and is commanded by a commissioned officer of the Army, Navy, Air Force, or Marine Corps serving in the grade of major or, in the case of the Navy, lieutenant commander, or a higher grade.
(g)Effective DateThis Act shall take effect on the date of the enactment of this Act. 
 
